UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 27, 2011 SHELTON GREATER CHINA FUND (Exact Name of Registrant as Specified in Its Charter) Massachusetts (State or other jurisdiction of incorporation) 001-34213 (Commission File Number) 52-6400931 (I.R.S. Employer Identification No.) 44 Montgomery Street, Suite 2100, San Francisco, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 1(800) 955-9988 Taiwan Greater China Fund (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing of obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 5.07 Submission of Matters to a Vote of Security Holders. The Taiwan Greater China Fund (the "Trust") held its 2010 Annual Meeting of Shareholders on Friday, May 27, 2011, at which the Trust’s shareholders voted to elect each of the three nominees, James W. Miller, Jr., Kevin T. Kogler and Stephen H. Sutro, to the Trust's Board of Trustees (the "Board"). Additionally, the Trust's shareholders voted to convert the Trust from a closed-end investment company to an open-end investment company. The Trust’s shareholders also approved, (i) an investment advisory agreement between the Trust and CCM Partners, L.P., (ii) an investment sub-advisory agreement between CCM Partners, L.P. and Nikko Asset Management Co. Ltd., (iii) amendments to the Trust’s Amended and Restated Declaration of Trust: (a) eliminating the staggered nature of the Board, (b) allowing the Trust to have multiple funds, and (c) allowing the Trust to make in-kind redemptions, (iv) an amendment to the investment objective of the Trust to expand the primary geographic scope of the Trust's investments from the Republic of China ("Taiwan") to the Greater China region, including: Taiwan, Hong Kong, Singapore and the People's Republic of China, (v) an amendment to an investment policy of the Trust to expand the geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from Taiwan to the Greater China region, and (vi) an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust. The final voting results on these matters were as follows: 1. Election of Directors. Name For Withheld Broker Non-Votes James W. Miller, Jr. 0 Kevin T. Kogler 0 Stephen H. Sutro 0 2. Approval of the conversion of the Trust from an closed-end investment company to an open-end investmentcompany. For Against Withheld Broker Non-Votes 0 3. Approval of an investment advisory agreement between the Trust and CCM Partners, L.P. For Against Withheld Broker Non-Votes 0 4. Approval of an investment sub-advisory agreement between CCM Partners, L.P. and Nikko Asset Management Co. Ltd. For Against Withheld Broker Non-Votes 0 -2- 5. Approval of an amendment to the Trust's Amended and Restated Declaration of Trust eliminating the staggered nature of the Board. For Against Withheld Broker Non-Votes 0 6. Approval of an amendment to the Trust's Amended and Restated Declaration of Trust allowing for the Trust to have multiple funds. For Against Withheld Broker Non-Votes 0 7. Approval of an amendment to the Trust's Amended and Restated Declaration of Trust allowing the Trust to make in-kind redemptions. For Against Withheld Broker Non-Votes 0 8. Approval of an amendment to the investment objective of the Trust to expand the primary geographic focus of the Trust's investments from the Republic of China ("Taiwan") to the Greater China region (this includes: Taiwan, Hong Kong, Singapore and the People's Republic of China). For Against Withheld Broker Non-Votes 0 9. Approval of an amendment to the investment policy of the Trust to expand the primary geographic region in which the Trust must invest, under normal circumstances, at least 80% of its net assets, from Taiwan to the Greater China region. For Against Withheld Broker Non-Votes 0 10. Approval of an amendment to the investment policies of the Trust removing restrictions on certain investment activities of the Trust. For Against Withheld Broker Non-Votes 0 At a meeting of the Trust’s Board of Trustees heldin June 2010, the Board approved implementation of each of items 3-10 above. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SHELTON GREATER CHINA FUND Dated: August 15, 2011 By: /s/ Stephen C. Rogers Stephen C. Rogers Chief Executive Officer -4-
